Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The prior art of record taken alone or in combination does not teach or suggest the limitations of instant independent claim 12.
Independent claim 12 particularly teaches an air conditioner having a compressor, an outdoor heat exchanger, a refrigerant circuit having a plurality of expansion valves arranged in parallel to each other and a plurality of respective indoor heat exchangers connected in series with the plurality of expansion valves, a gas-liquid separator disposed between the outdoor heat exchanger and the plurality of expansion valves and a distribution flow path connecting the gas-liquid separator the plurality of parallel expansion valves, the distribution flow path being configured to distribute “at least a portion of a gaseous refrigerant and all of a liquid refrigerant in the gas-liquid separator to the plurality of expansion valves”.
 
US Patent No. 6,425,262 B1 to Pomme teaches as similar arrangement but only teaches the distribution of liquid refrigerant to the expansion valve of his system and did not teach the distribution flow path being configured to also distribute at least of portion 

US Patent No. 5,036,680 to Fujiwara teaches a gas-liquid separator configured with two outlet passages for respectively providing both liquid and gaseous refrigerant to an evaporator, but does not teach this flow being distributed to a plurality of parallel passages or being provided to expansion valves, the flow of Fujiwara being provided directly into an evaporator such that the expansion valve of Fujiwara is upstream rather than downstream of the separator (col. 4, lines 27-38).

As such, the prior art is not found to teach or suggest the limitation of the combined gas and liquid distribution to expansion valves of claim 12 and this claim is thus found to be allowable. Claims 13-20 are likewise found to be allowable over the prior art for their dependence on an allowed base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385.  The examiner can normally be reached on Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                             17 May 2021
/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763